DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on March 28, 2022.  As directed by the amendment: claims 4, 11, 17, 22, and 23 have been amended, claims 18, 20, and 21 have been cancelled.  Thus, claims 4-11, 13-17, 19, 22, and 23 are presently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s arguments on pg. 6 of the Remarks that “first mechanical interface”, “second mechanical interface”, and “control device” should not be interpreted under 112(f), the examiner respectfully disagrees.  First, the examiner notes that “device” is an established nonce term per MPEP 2181.  Further, the examiner considered “interface” also as a nonce term as the term carries no specific structural meaning.  Secondly, all three terms are modified by functional language.  Claim 4 claims how the first and second mechanical interfaces with each other to advance/retract the plunger.  Claim 5 specifically claims that the control device determines and controls a pressure.  Claim 11 claims that the first mechanical interface interfaces with the rotatable gear to operate a plunger.  Finally, none of the three terms are modified by sufficient structure to perform the claimed functions. 
With respect to the interpretation of “first mechanical interface” and “second mechanical interface”, the examiner respectfully notes that the ONLY structures disclosed with respect to these interfaces are a rack and gear.  As such, without the 112(f) interpretation, the claims could potentially be rejected under 112(a) as the claim presents a broad genus claim but the disclosure only describes a narrow species with no evidence that the genus is contemplated (MPEP 2163.03(V)).  However, such rejection has not been made, as the claims are being interpreted under 112(f) to correspond to the disclosed structures.

	
 Claim Objections
Claims 4, 11, 13-16, and 23 are objected to because of the following informalities:  
Regarding Claim 4, it is recommended to amend lines 10 and 21 to recite “the patient” and “the user”, respectively, since the patient/user have already been introduced.
Regarding Claim 11, it is recommended to amend the preamble to add a colon after the term “comprising”.
Regarding claim 13, it is recommended to amend line 2 to recite “a direction” to correct for grammar.
Regarding claims 14 and 15, it is recommended to add a comma after “motor” in line 2 to correct for grammar.
Regarding claim 16, it is recommended to add a comma after “pump” in line 2 to correct for grammar.
Regarding claim 23, it is recommended to add a comma after “pump” in line 3 to correct for grammar.
Regarding claim 23, it is recommended to amend line 3 of the claim to recite “the user” since the user has already been introduced.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first mechanical interface…and a second mechanical interface which interfaces with the plunger of said syringe via the first mechanical interface thereby to: advance the plunger relative to the body of said syringe to controllably administer fluid to a patient; and to retract the plunger of said syringe relative to the body of said syringe to controllably withdraw fluid from the patient” in claim 4.  The examiner notes that the first mechanical interface is being interpreted as “a rack”, as defined in fig. 6(a) of the figures and in paragraph 219 of the specification, and functional equivalents thereof.  The examiner notes that the second mechanical interface is being interpreted as “a gear”, as defined in paragraph 219 of the specification, and functional equivalents thereof.
“a rotatable gear configured to interface with and operate a plunger of a syringe via a first mechanical interface” in claim 11.  As discussed above, this limitation is being interpreted to mean “a rack”, as discussed above, and functional equivalents thereof.
 “a control device for determining and controlling the pressure in a fluid path” in claim 5.  The examiner notes that this limitation is being interpreted as “any type of mechanism for keeping the pressure in the fluid path from exceeding a predetermined threshold”, as set forth in paragraph 123 of the specification, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “configured to control the pump”.  However, the system as a whole comprises the pump so that it is unclear how the system would be configured to control the pump.
Further regarding claim 10, the claim recites that the pump comprises a rotatable gear.  This claim is dependent on claim 4 which recites that the pump has a “second mechanical interface”, which is interpreted above as being a rotatable gear.  Since claim 10 does not relate the rotatable gear to the second mechanical interface, it is unclear if the gear is the same as the second mechanical interface or if it is a second gear.  For examination purposes, the gear of claim 10 is the same as the second mechanical interface. 
Regarding claim 17, based on the wording of the preamble, it is unclear what structures are part of the syringe vs. pump and what structures are functional aspects of the claim vs. what is being positively recited.  For example, the claim recites “a syringe for use with a pump comprising a rotatable gear”.  It is unclear if the gear is a part of the syringe or the pump.  Additionally, the claim recites that the gear is “configured to interface with and operate a plunger of the syringe”. It is unclear if the plunger is a positively recited element of the claimed syringe or merely a functional aspect of the gear.  For examination purposes, the claim is interpreted as having a mechanical connector and a plunger with a rack and all other recitations are considered functional aspects of the syringe. 
Claim 19 is also rejected by virtue of being dependent on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sibbitt (US 20070016144).
Regarding claim 17, Sibbitt discloses a syringe for use with a pump comprising a rotatable gear (syringe 780 in fig. 9A is functionally capable of being used with a pump having the recited features) configured to interface with and operate a plunger of the syringe (plunger 788 in fig. 9A) and a motor for rotating the rotatable gear, the syringe comprising: 
a mechanical connector configured such that the syringe is attachable to and detachable from the pump (finger flange 786 in fig. 9A is capable of connecting to a complementary part of the pump) and wherein when detached or attached to the pump the plunger of the syringe may be operated manually by a user (as the pump is merely a functional aspect of the syringe, the plunger of the syringe 780 in fig. 9A is capable of being operated manually when attached or detached); 
the plunger comprising a rack (teeth 792 in fig. 9A), wherein the rack is operable by the pump to translate the plunger relative to a syringe body thereby to: advance the plunger relative to the body of said syringe via the rack to controllably administer fluid to a patient (the plunger is capable of interfacing with a motor/gear which is operable to advance the plunger); and 
to retract the plunger of said syringe via the rack relative to the body of said syringe to controllably withdraw fluid from the patient (the plunger is capable of interfacing with a motor/gear which is operable to retract the plunger).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinds (US 2574263) in view of Hochman (US 7740612).
Regarding claim 11, Hinds discloses a pump (housing 10 and holder 11 in fig. 2) comprising 
a rotatable gear (pinion 59 in fig. 4) configured to interface with and operate a plunger of a syringe via a first mechanical interface (the examiner notes that this limitation is being interpreted to mean a rack as set forth above; rack bar 40 in fig. 4 is shown to be a rack and interfaces with the pinion 59 to operate a plunger); and 
a motor for rotating the rotatable gear (motor 55 in fig. 4),
 wherein the syringe includes a mechanical connector configured such that the syringe is attachable to and detachable from the pump (the pump in fig. 1 is capable of being used with a syringe having the claimed mechanical connector) and wherein when detached or attached to the pump the plunger of the syringe may be operated manually by a user (4:59-63 discloses using knob 62 to inject an initial dose).
However, Hinds does not teach or disclose a direction in which the rotatable gear is rotated may be varied such as to allow the plunger interfaced with the pump to be translated relative to a body of said syringe thereby to: advance the plunger relative to the body of said syringe via the first mechanical interface to controllably administer fluid to a patient; and to retract the plunger of said syringe via the first mechanical interface relative to the body of said syringe to controllably withdraw fluid from the patient.
Hochman teaches a similar system (fig. 5) having a syringe (110 in fig. 5) operatively connected to a motor (200 in fig. 5) for driving a plunger of a syringe (220 in fig. 5).  Hochman further teaches that the direction of the motor assembly can be varied to allow the plunger of the syringe to be translated in two opposite directions (14:46-53) to advance the plunger relative to the body of said syringe to controllably administer fluid to a patient (14:41-46 discloses the plunger moving forward to administer fluid) and to retract the plunger of said syringe to controllably withdraw fluid from the patient (14:46-49 discloses retracting the plunger and 14:61-65 discloses performing a biopsy or spinal tap which would withdraw fluid).  Since the gear of Hinds is designed to translate the plunger via the motor (fig. 4 shows pinion 59 operatively engaged to motor 55 to rotate to translate the rack 43), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the motor of Hinds to be enabled to vary directions such as to allow the gear to also be rotated in opposing directions to either advance or retract the plunger, as taught by Hochman.  This modification would increase the utility of the pump of Hinds by allowing for both injection or aspiration of fluids.
Regarding claim 13, in the modified pump of Hinds, Hochman discloses the rotatable gear can be rotated in two opposite directions (14:46-53 discloses that the motor assembly can be used in two opposite directions; in the context of modified Hinds, PHOSITA would understand that this modification would encompass the gear rotating in two opposing direction to translate the plunger in two opposing directions).
However, in this embodiment, Hinds does not explicitly teach or disclose when in use, a speed at which the rotatable gear is rotated may be varied such as to allow the plunger interfaced with the pump to be translated relative to the body of said syringe at different speeds.
However in a separate embodiment (fig. 6), Hinds teaches that a variable transmission can be provided to allow the plunger interfaced with the pump to be translated relative to the body of said syringe at different speeds (5:15-30).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the first embodiment of Hinds to have the variable speed transmission of the second embodiment of Hinds so that a speed at which the rotatable gear is rotated may be varied such as to allow the plunger interfaced with the pump to be translated relative to the body of said syringe at different speeds, for the purpose of providing a desired rate of medication to the patient (5:24-30).
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinds in view of Hochman, as applied to claim 11 above, and further in view of Sciulli (US 20040015124).
Regarding claim 14, modified Hinds teaches all of the claimed limitations set forth in claim 11, as discussed above.  While it can be assumed that some sort of powering mechanism is coupled to the motor which would be actuatable to power the motor on or off, Hinds does not explicitly teach or disclose a power source for powering the motor wherein the power source is controllable so as provide power to or to cut power to the motor.
Sciulli teaches a pump for delivering fluid to a patient (paragraph 2) which comprises a motor (“motor and drive mechanics” in fig. 3C) for driving a syringe (“syringe” in fig. 3C).  Sciulli further teaches a power source for powering the motor (“DC power supply” in fig. 3C) wherein the power source is controllable so as provide power to or to cut power to the motor (paragraph 89 discloses activating and deactivating power to the motor).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of Hinds to include a power source for powering the motor wherein the power source is controllable so as provide power to or to cut power to the motor, as taught by Sciulli, for the purpose of providing a safety relay which removes power from the motor in the event of a safety fault condition to improve safety for the patient (paragraph 89).
Regarding claim 15, modified Hinds teaches all of the claimed limitations set forth in claim 11, as discussed above, but does not teach or disclose a power source for powering the motor wherein the power source is current limited such as to limit the maximum torque that may be delivered by the motor.
Sciulli teaches a pump (“drive mechanism” in fig. 1B) connected to a power source (“motor current’ in fig. 1B) which is current limited such as to limit the maximum torque that may be delivered by the motor (paragraph 42 and 47 discloses limiting motor current to ensure fluid pressure does not rise above a preset limit).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of Hinds to include a power source for powering the motor wherein the power source is current limited such as to limit the maximum torque that may be delivered by the motor, for the purpose of ensuring fluid pressure delivered to the patient does not reach a pressure hazard limit.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinds in view of Hochman, as applied to claim 11 above, and further in view of Holtier (US 5224625).
Regarding claim 16, modified Hinds teaches all of the claimed limitations set forth in claim 11, as discussed above, and further discloses a housing (housing 10 in fig. 1).  While it can be assumed that some sort of powering mechanism would be coupled to the motor of Hinds to power the motor, modified Hinds does not explicitly teach or disclose a power source for powering the pump wherein the power source is internal to the housing of the pump.
Holtier teaches a pump (70 in fig. 4), a motor (100 in fig. 4) positioned in a housing (68 in fig. 4).  Holtier further discloses a power source for powering the pump (“batteries” 96 in fig. 4; 6:1-4 discloses the batteries activate the pump) wherein the power source is internal to the housing of the pump (fig. 4 shows batteries 96 positioned within housing 68).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of modified Hinds to have a power source for powering the pump positioned internal to the housing, as taught by Holtier. This modification would enable activation of the pump of Hinds and would provide for a more “all-in-one” housing which would obviate the need to connect the pump to an external power supply.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibbitt, as applied to claim 17 above, and further in view of Patrick (US 20110021905).
Regarding claim 19, Sibbitt discloses all of the claimed limitations set forth in claim 17, as discussed above, and further discloses the syringe is disposable and single use (the syringe 780 in fig. 9A is functionally capable of being disposed and used only one time since there is no structure of the syringe which prevents this functionality).  However, Sibbitt does not teach or disclose the syringe being sterile.
Patrick is directed towards a syringe (syringe 360 in fig. 8) which is sterile (paragraph 187 discloses a standard plastic, sterile syringe).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the syringe of Sibbitt to be sterile, as taught by Patrick, since Patrick teaches that this features is standard among syringes (paragraph 187) and would provide the advantage of ensuring the syringe is free from contaminants prior to use to increase patient safety.
Allowable Subject Matter
	Claims 4-9, 22, and 23 are allowed over the prior art of record.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed system.  
	The closest prior art of record is Hochman (US 2012024556).  
Regarding independent claim 4, Hochman fails to teach among all the limitations or render obvious a syringe having a plunger with a first mechanical interface, which is interpreted as being a rack as set forth above, which can be operated manually by a user when attached to the pump, in combination with the total structure and function as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783